DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/24/2022 have been entered. Claims 1-13 and 18 remain pending in the application, with Claims 7, 9, and 11 newly amended and Claim 18 newly added. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 05/26/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 18 recites the limitation “a rear end of said first plate member extends toward the medial side of the sole and a rear end of said second plate member extends toward the lateral side of the sole” which lacks antecedent basis in the written specification. It appears as though Applicant has shown this limitation in the drawings; however, the specific claim terminology has not been recited in the written specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. (US 5572805) in view of Iuchi et al. (US 2017/0325543).
Regarding Claim 1, Giese et al. teaches a sole (see annotated Fig.) having a forefoot portion (see annotated Fig.), a heel portion (see annotated Fig.), a medial side (see annotated Fig.) and a lateral side (see annotated Fig.); a first plate member (see annotated Fig.) positioned on the medial side of the sole (annotated fig. 100 shows the first plate member being positioned on the medial side of the sole), said first plate member having a first length (annotated fig. 100 shoes the first plate member having a first length); and a second plate member (see annotated Fig.) positioned on the lateral side of the sole (annotated fig. 100 shows the second plate member being positioned on the lateral side of the sole), said second plate member having a second length (annotated fig. 100 shows the second plate member having a second length), wherein said first length of said first plate member is greater than or equal to said second length of said second plate member (annotated fig. 100 shows the first length of the first plate member being equal to the second length of the second plate member).
Giese does not teach an article of footwear comprising the sole.
Attention is drawn to Iuchi et al., which teaches an analogous article of footwear. Iuchi et al. teaches an article of footwear (paragraph [0035], “A pair of shoes including an upper structure (not shown) on this sole structure 1 may be used, for example, as athletic shoes for running and various sports,”) comprising: a sole (1) having a forefoot portion (reference character F), a heel portion (reference character H), a medial side (medial side of footwear shown in fig. 2) and a lateral side (lateral side of footwear shown in fig. 3); and a first plate member (10) positioned in the sole (figs. 2 and 3 show the first plate member (10) positioned in the sole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giese et al. such that the sole is comprised in an article of footwear as it would have been obvious that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. In the instant case, one has good reason to pursue the option of using a sole in an article of footwear with a reasonable expectation of success as Giese et al. refers to the sole as a “shoe sole” or “shoe bottom” (see title, abstract).
Regarding Claim 2, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said first plate member (see annotated Fig.) extends from said forefoot portion (see annotated Fig.) to said heel portion (see annotated Fig.) (annotated fig. 100 shows the first plate member extending from the forefoot portion to the heel portion).
Regarding Claim 3, Giese et al. teaches all of the limitations of the article of footwear of Claim 2, as discussed in the rejections above. Giese et al. further teaches wherein said second plate member (see annotated Fig.) extends from said forefoot portion (see annotated Fig.) to said heel portion (see annotated Fig.) (annotated fig. 100 shows the second plate member extending from the forefoot portion to the heel portion).
Regarding Claim 4, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said second plate member (see annotated Fig.) extends from said forefoot portion (see annotated Fig.) to said heel portion (see annotated Fig.) (annotated fig. 100 shows the second plate member extending from the forefoot portion to the heel portion).
Regarding Claim 5, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein at least one of said first plate member (see annotated Fig.) and said second plate member (see annotated Fig.) extends from said forefoot portion (see annotated Fig.) to a midfoot portion (see annotated Fig.) of said sole (annotated fig. 100 shows the first and second plate members extending from the forefoot portion to the midfoot portion).
Regarding Claim 6, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said sole includes a first channel (see annotated Fig.) on said medial side and a second channel (see annotated Fig.) on said lateral side, and wherein said first plate member (see annotated Fig.) is located in said first channel and said second plate member (see annotated Fig.) is located in said second channel (col. 11 ll. 56-58 discloses “stabilizer bars 23 extend longitudinally within the shoe bottom,” and Annotated fig. 100 shows the first and second plates disposed within the sole, and therefore the first and second plate members are disposed within channels that allow the first and second plate members to be within the sole, the channels being approximately the same size and shape as the first and second plate members).
Regarding Claim 7, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. 
Giese et al. does not teach wherein a central area of at least one of said first channel and said second channel includes a cavity having a thickness that is greater than a thickness of said at least one of said first channel and said second channel.
Attention is drawn to Iuchi et al., which teaches an analogous article of footwear. Iuchi et al. teaches an article of footwear (paragraph [0035], “A pair of shoes including an upper structure (not shown) on this sole structure 1 may be used, for example, as athletic shoes for running and various sports,”) comprising: a sole (1) having a forefoot portion (reference character F), a heel portion (reference character H), a medial side (medial side of footwear shown in fig. 2) and a lateral side (lateral side of footwear shown in fig. 3); a first plate member (10) positioned in the sole (figs. 2 and 3 show the first plate member (10) positioned in the sole), wherein said sole includes a first channel, and wherein said first plate member (10) is located in said first channel (paragraph [0042] discloses “the supporter 10 extends longitudinally from the wearer's midfoot M to the rear of the rearfoot (i.e., the heel region) H, and is sandwiched between the upper and lower midsoles 3a and 3b,” wherein the channel is the space between the upper and lower midsoles where the plate is disposed, and the channel is approximately the same size and shape of  as the first plate member (10)). Iuchi et al. further teaches wherein a central area of said first channel includes a cavity (4) having a thickness that is greater than a thickness of said first channel (fig. 2 shows the cavity (4) having a thickness greater than a thickness of the first plate member (10) and therefore greater than a thickness of the first channel, as the first channel is approximately the same size as the first plate member (as explained above), and being placed at the central area of the channel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giese et al. to include the teachings of Iuchi et al. such that a central area of at least one of said first channel and second channel includes a cavity that is greater than a thickness of said at least one of said first channel and said second channel, so as to allow the plate members to bend downwards, increasing the shock absorption provided by the plate members (paragraph [0048], “These cavities 4 and 4 allow the supporter 10 to easily bend downward toward the lower midsole 3b in the positions with the ridges 13 and 13 on the medial and lateral sides, thereby increasing shock absorption provided by the supporter 10”). 
Regarding Claim 8, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein at least one of said first plate member (see annotated Fig.) and said second plate member (see annotated Fig.) includes at least one lateral curve (annotated fig. 100 shows the first and second plate members including a lateral curve). 
Regarding Claim 9, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein at least one of said first plate member (see annotated Fig.) and said second plate member (see annotated Fig.) includes portions that are at different heights (annotated fig. 103 shows the first plate member having portions that are at different heights).
Regarding Claim 10, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said first plate member (see annotated Fig.) includes a first thickness (see annotated Fig.) and said second plate member (see annotated Fig.) includes a second thickness (see annotated Fig.). 
Giese et al does not explicitly disclose wherein said first thickness and said second thickness are the same, however annotated fig. 103 appears to shows the first and second plate members having a first and second thickness, respectively, and the thicknesses appear to be the same. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giese et al. such that the first and second plate members have the same thickness as it is a change in proportion that would not result in change in function, unexpected result, or synergistic effect. In support of this conclusion of obviousness it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 11, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said first plate member (see annotated Fig.) includes a first thickness (see annotated Fig.) and said second plate member (see annotated Fig.) includes a second thickness (see annotated Fig.), and wherein said first thickness and said second thickness are different (annotated fig. 103 shows the first and second plate members having a first and second thickness, respectively, and the thicknesses being different).
Regarding Claim 12, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein said first plate member (see annotated Fig.) and said second plate member (see annotated Fig.) are spaced from each other (annotated fig. 100 shows the first and second plate members being spaced apart from one another).
Regarding Claim 13, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above. Giese et al. further teaches wherein at least one of said first plate member (see annotated Fig.) and said second plate member (see annotated Fig.) includes at least one of a vertically oriented concave curve and a vertically oriented convex curve (annotated fig. 108 shows the plate member having a vertically oriented concave curve and a vertically oriented convex curve. Examiner notes that fig. 108 is referring to a different embodiment of a sole than that shown in fig. 100, however further notes that col. 12 ll. 3-4 recites “stabilizer bars 23 which have two different shapes. The bars may be contoured 23A,” wherein as fig. 108 is referring to the same stabilizing bars (or plate members) (23) as shown in fig. 100, at least one of the first or second plate members can obviously have a vertically oriented concave curve and a vertically oriented convex curve).

    PNG
    media_image1.png
    426
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    191
    644
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    260
    341
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    291
    261
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    254
    366
    media_image5.png
    Greyscale

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. (US 5572805) in view of Iuchi et al. (US 2017/0325543), and further in view of Lussier et al. (US 2002/0062578).
Regarding Claim 18, Giese et al. teaches all of the limitations of the article of footwear of Claim 1, as discussed in the rejections above.
Giese et al. does not teach wherein a rear end of said first plate member extends toward the medial side of the sole and a rear end of said second plate member extends toward the lateral side of the sole.
Attention is drawn to Lussier et al., which teaches an analogous article of footwear. Lussier et al. teaches an article of footwear (1) comprising: a sole (2) having a forefoot portion (see annotated Fig.), a heel portion (see annotated Fig.), a medial side (12) and a lateral side (10); a first plate member (22) positioned on the medial side of the sole, said first plate member having a first length (paragraph [0038], "a medial longitudinal element 22”; fig. 8 shows the first plate member on the medial side of the sole structure and having a first length); and a second plate member (20) positioned on the lateral side of the sole, said second plate member having a second length (paragraph [0038], "a lateral longitudinal element 22”; figs 2 and 8 show the second plate member on the lateral side of the sole structure and having a second length). Lussier et al. further teaches wherein a rear end of said first plate member (22) extends toward the medial side of the sole and a rear end of said second plate member (20) extends toward the lateral side of the sole (annotated fig. 2 show the rear ends of the first and second plate members extending towards the medial (12) and lateral (10) sides of the sole, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giese et al. to include the teachings of Lussier et al. such that a rear end of said first plate member extends toward the medial side of the sole and a rear end of said second plate member extends toward the lateral side of the sole so as to support the outer edge of the wearer’s heel when in use, and as it is no more than a change in shape that provides no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).

    PNG
    media_image6.png
    568
    572
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant submits that Giese et al. and Iuchi et al. fail to teach the limitations of Claim 1, specifically wherein said first length of said first plate member is greater than or equal to said length of said second plate member. Applicant further submits that Giese et al. does not disclose or suggest that the lengths of the medial and lateral stabilizers are different and therefore as Giese et al. does not disclose that the drawings are to scale and is silent to dimensions that the lengths of medial and lateral stabilizers shown in the drawings cannot be relied on to teach the claimed invention. Examiner agrees that Giese et al. does not teach or disclose the lengths of the first and second plate members being different, however this limitation is not required by the claim. As the claim recites that the first plate member length is “greater than or equal to” (emphasis added) the second plate member length, the first and second plate members of Giese et al. do not have to be different to meet the limitations. As Giese et al. shows the first and second plate members being the same length, as shown in Fig. 100 of the drawings and as Applicant stated on page 2 of the remarks, Giese et al. meets the claimed limitations. Further, Examiner notes that although it is generally true that drawings cannot be relied upon for precise measurements, here the Examiner does not rely on Giese for such precision. The claim requires only the first and second plate members being equal length and Giese’s drawing is sufficient to show that the first and second plate members are the same length.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                        /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732